Citation Nr: 1716252	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  10-48 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from September 2004 to February 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In June 2010, jurisdiction of this appeal was transferred to the RO in Wichita, Kansas, due to the Veteran relocating to Kansas.  This matter was previously before the Board in June 2015 and June 2016 at which times the case was remanded for further evidentiary development.  The matter is once again before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's prior remand in June 2015, the Board determined that a VA examination was necessary for the purpose of obtaining a medical opinion to address the probability of a nexus between the Veteran's inservice right shoulder and right knee complaints and postservice treatment for same.  See McLendon v. Nicholson, 20 Vet. App 79 (2006).  The case was thus remanded to the AOJ for an examination.  

In June 2016, the case was returned to the Board with a notation that the Veteran did not report to a VA examination that had been scheduled in October 2015.  However, due to the absence of a copy of the examination notice letter on file and an address change, the Board again remanded the matter to the AOJ with instructions to reschedule the examination in order to ensure that the Veteran was provided with adequate notice of the examination.  

The Veteran was thereafter afforded a new VA examination in July 2016 which he did not report to.  In this regard, the record shows that the Veteran had informed VA that he was unable to get off of work to report to the examination and that he requested that the examination be postponed.  VA thereafter made a new request for an examination in September 2016.  It is unclear from the record whether the Veteran reported to another examination following the September 2016 examination request or whether he failed to report to one after being given adequate notice.  This uncertainty stems from the lack of an examination report on file as well as a lack of evidence showing that the Veteran was informed of a new examination, but failed to report to it.  Consequently, in order to ensure fulfillment of the Veteran's due process rights, this case must again be remanded so as to clarify this matter.  

While the Board regrets yet another remand in this appeal, such development is necessary in order to make a fully informed decision. 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  (a)  If and only if the Veteran reported to a right shoulder and right knee examination that the AOJ is shown to have requested in September 2016, obtain a copy the examination report  and ensure that the report complies with all remand directives.  If the examination report is inadequate, it should be returned to the examiner for corrective action, as appropriate.  Thereafter, associate the examination report with the Veteran's electronic claims file.  

(b)  If and only if the Veteran did not report to a right shoulder and right knee VA examination without good cause after being properly notified of the examination, associate with the electronic claims file a copy of the notice letter informing him of the examination as well as documentation that he did not report to it.  

(c)  If and only if the Veteran was not afforded a new right shoulder and right knee examination or was not properly notified of such an examination, afford him a new examination and provide him with adequate notice of the examination.  Ensure that the examination report complies with all remand directives.  If the examination report is inadequate, it should be returned to the examiner for corrective action, as appropriate. 

2.  Thereafter, following the completion of any additional development deemed appropriate, readjudicate the pending issues of entitlement to service connection for a right shoulder disability and for a right knee disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




